Citation Nr: 1010711	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to apportionment of the Veteran's disability 
compensation benefits for his former spouse and his six minor 
children.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from December 1985 to December 
1991 and from December 2003 to September 2005 with additional 
five months and two days of prior active service and eleven 
years, six months, and nineteen days of prior inactive 
service.  The appellant is the Veteran's former spouse and 
the custodian of his six minor children.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 Special Apportionment Decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the appellant's claim for an apportionment 
of the Veteran's compensation benefits on behalf of her and 
the Veteran's six minor children.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends, in essence, that she is entitled to 
an apportionment of the Veteran's compensation benefits on 
behalf of herself and six of the Veteran's minor children.  
She maintains that the Veteran does not provide reasonable 
support for his children and the child support payments are 
in arrears.  

A review of the record reveals that a claim for an 
apportionment is a "contested claim" subject to special 
procedural requirements.  For instance, if the apportionment 
claim is simultaneously contested, all interested parties are 
to be specifically notified of any action taken by the agency 
of original jurisdiction, of the right and time limit for 
initiating an appeal, and of the right to present testimony 
at a hearing and to be represented.  38 U.S.C.A. § 7105A(a); 
38 C.F.R. § 19.100.  Upon the filing of a notice of 
disagreement, all interested parties are to be furnished with 
a copy of the statement of the case.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.101.  When a substantive appeal is filed, its 
content is to be furnished to the other contesting parties to 
the extent that it contains information that could directly 
affect the payment or potential payment of the benefit that 
is the subject of the contested claim.  38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.102.

The record shows that the Veteran was notified of the 
September 2007 special apportionment decision.  He did not 
file a notice of disagreement with this decision.  However, 
the appellant filed a notice of disagreement in November 
2007.  The Veteran was not provided a copy of the August 2008 
Statement of the Case, although he was provided with a copy 
of the May 2009 supplemental statement of the case.  He was 
not provided notice of the substance of the appellant's VA 
Form 9 dated in October 2008.  

In cases involving simultaneously contested claims, such as 
this one, the VA has additional regulatory responsibilities 
as to notification of the parties involved at each stage of 
the process.  See 38 C.F.R. § 19.100, et seq; 38 C.F.R. § 
20.3(p).  The contested claims procedures were not completely 
followed in this case.  Thus, for due process reasons, a 
remand is warranted so that VA may furnish the Veteran a 
statement of the case and inform the Veteran of the substance 
of the appellant's substantive appeal as required by 38 
C.F.R. § 19.101 and § 19.102.



Accordingly, the case is REMANDED for the following action:

1.  Issue a copy of the August 2008 
Statement of the Case to the Veteran.  
Inform the Veteran of the content of the 
appellant's October 2008 substantive 
appeal.  Notify the Veteran of his right 
to an appeal, hearing and representation.

2.  Readjudicate the issue on appeal.  The 
appellant and the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


